              Case 2:19-cv-01762-BJR Document 21 Filed 01/21/20 Page 1 of 2



1
2
3
4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT SEATTLE
6
7     ONI PARSONS et al.,
8                                                   CASE NO.
                                   Plaintiff (s),   2:19−cv−01762−BJR
9                           v.
                                                    ORDER SETTING TRIAL DATES
10                                                  AND RELATED DATES
      HOW ADJUSTMENT SERVICE INC
11    et al.,

12                               Defendant (s).

13
14    JURY TRIAL DATE                                          March 15, 2021

15    Deadline for joining additional parties                  February 18, 2020
16
      Deadline for filing amended pleadings                    February 28, 2020
17
      Reports from expert witness under FRCP 26(a)(2) due      August 17, 2020
18
19    Discovery completed by                                   September 16, 2020

20    All dispositive motions must be filed by                 October 16, 2020
21
      All motions in limine must be filed by                   February 8, 2021
22
      Joint Pretrial Statement                                 February 16, 2021
23
24    Pretrial conference                                      March 1, 2021

25    Length of Jury Trial                                     4 DAY
26

     ORDER SETTING TRIAL DATE
     AND RELATED DATES − 1
              Case 2:19-cv-01762-BJR Document 21 Filed 01/21/20 Page 2 of 2



1          These dates are set at the direction of the Court after reviewing the joint status
2    report and discovery plan submitted by the parties. All other dates are specified in the
3    Local Civil Rules and/or the Court's Standing Order in all civil cases. If any of the dates
4    identified in this Order, the Standing Order, or the Local Civil Rules fall on a weekend or
5    federal holiday, the act or event shall be performed on the next business day. These are
6    firm dates that can be changed only by order of the Court, not by agreement of counsel or
7    the parties. The Court will alter these dates only upon good cause shown: failure to
8    complete discovery in the time allowed is not recognized as good cause.
9          If the trial date assigned to this matter creates an irreconcilable conflict, counsel
10   must notify the Deputy Clerk, Rhonda Miller, in writing within TEN (10) days of the
11   date of this Order and must set forth the exact nature of the conflict. A failure to do so
12   will be deemed a waiver. Counsel must be prepared to begin trial on the date scheduled,
13   but it should be understood that the trial may have to await the completion of other cases.
14
15             SO ORDERED.
16             The 21st of January 2020.
17
18
19
                                              BARBARA J. ROTHSTEIN
20                                            UNITED STATES DISTRICT JUDGE
21
22
23
24

25
26

     ORDER SETTING TRIAL DATE
     AND RELATED DATES − 2
